Wright, J.,
dissenting. Unlike the majority, I believe there is “some evidence” supporting the Industrial Commission’s decision to not reactivate relator’s claim. Consequently, I dissent to the .majority’s decision to reverse the court of appeals and grant a writ of mandamus in this case.
In deciding whether to reactivate relator’s claim, the commission had before it the report of Dr. George D. Boutouras. As noted by the majority, Dr. Boutouras’ report consisted of two parts. First, it recited relator’s history of back problems. Second, it contained Dr. Boutouras’ opinion, based upon a medical examination of relator, that relator suffered from zero percent permanent partial impairment.
The majority erroneously finds that based upon our decision in State ex rel. Zamora v. Indus. Comm. (1989), 45 Ohio St.3d 17, 543 N.E.2d 87, the portion of Dr. Boutouras’ opinion setting forth relator’s history of back problems cannot constitute “some evidence” in support of the commission’s decision to not reactivate relator’s claim. The majority reads Zamora broadly to stand for the proposition that if any portion of a report is rejected at one level of the commission, the commission cannot rely on any other portion of the report at the same or different level later in the life of the claim. However, the majority’s broad interpretation excludes material in a report that is legitimately separate and distinct from the portion of the report that was previously rejected. Therefore, unlike the facts of Zamora, where the commission rejected a report at one level and then relied improperly on the same portion of a report at another level, it would not be inconsistent or unreasonable to allow the commission to reject a portion of the report at one level and rely on another portion of that report at another or the same level.
I believe this case falls within the above-mentioned exception to Zamora. The medical history of the relator, as set forth in Dr. Boutouras’ report, is completely independent from Dr. Boutouras’ opinion as to the percentage of relator’s permanent partial impairment. The former is factual and the latter consists of an opinion based on Dr. Boutouras’ examination of relator. As such, the two *565portions of the report are independent and each may be accepted or rejected by the commission.
The portion of Dr. Boutouras’ report detailing relator’s history of back problems constitutes “some evidence” to support the commission’s decision not to reactivate relator’s claim. The majority overreaches its proper role in concluding that this evidence is not sufficient because the majority is “not convinced that the commission could have reached its decision without reliance upon the zero-percent impaired assessment.” Our role is limited to determining whether “some evidence” supports the commission’s determination. State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936, syllabus. Once “some evidence” is found in support of the commission’s decision, which is the case here, our review should end.
Pfeifer and Cook, JJ., concur in the foregoing dissenting opinion.